Title: James Madison to Alexander Scott, 26 August 1826
From: Madison, James
To: Scott, Alexander


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                Aug. 26. 1826
                            
                        
                        I have read with a just sympathy the view given of your situation in your letter of the 22 brought by the last mail, and regret that I can not
                            fulfill the wish expressed in it. The command of even small sums is difficult with those whose resources are limited to
                            the fruits of agriculture, which for a series of years; in this quarter, have been reduced to one half in amount by
                            unfavorable seasons, & other causes with a like reduction of value in the market; to which might be added the
                            impossibility of finding purchasers for property of any other sort. If the partial compliance with your request which is
                            enclosed,* should contribute in any manner to your relief, it will be so far a gratification to me With friendly respects
                            &c
                        *$35 t.o.
                        
                            
                                J. M
                            
                        
                    